 

The HO a Lr FP Hise Doc 4974 Filed 05/25/21 que 1 of
=foask Ao Lolber Kbber Side VS Sun. AlS (96. ve) IC ay

— —_—"1 Cla tf
ABUSED IN SCOUTING 1M SA-
hn 1963 ib 00, ho shaolin Conus o35,, f Q
ee nos P¥5D, problema at Sehaoe i Phage

un Late, 196Y

aout se as
pe Fike HE
ex ) Cudr-F : h 2 OD RwWORD Mont abit

 

RecTart, 5 Tomach, Mouth Cold Soren G peiphabngicd 3
emda rp hove ErmotionsD ni 1979 } 80at

mee)

2 Dhasve hewn vip AIURD POW, OO AAR CO: Soe,
Stdin Siuecti a} fogahang ine dona san eset
DO v nro Cut
0 ie Riaal Dacia 10 Lhoo2d Lore,

(Copachd 0b a with £r PUL month
A PQ Ackown .
adel, Col Onfe. eh A ppord pci ne , ‘ + odio

    
 
 

fnew el ie vehi ml on

aac,

 
 

Rorronad heli, weuttin For THE Homo Able Qudg

 
Case 20-10343-LSS Doc 4974 Filed 05/25/21 Page3of3

COLUMBUS ‘OH 430
INMATE 12 may 2021. PmM5 L

 

3:

| HE Honorable. \. slice CH aunt he R Sales VER stew
BSA Bank (ang.

LO DE 1980)
; @ / / Fre fy SV rh LPtood.
TI? / Tox) /}, SI0a/ | FReM [OX WF 429-202) CB POLLAN

 

 

 

 

 

 

 

 
